DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 11/22/21.    
Claim(s) 1-15, 17-20 was/were amended.  
Claim(s) 1-20 is/are presented for examination.

Claim Objections
Claim(s) 1, 8 & 15 recite(s) the limitation "the parameter" in a limitation of “storing, in the transmission array,…”, transmitting, to an external communication network,…”.  There is/are insufficient antecedent basis for this limitation(s) in the claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, U.S. Patent/Pub. No. 2007/0268128 A1 in view of Song, U.S. Patent/Pub. No. 2009/0070811 A1, and further in view of Sung, U.S. Pub. No. 2007/0038440 A1.
As to claim 1, Swanson teaches a system comprising: 
a sensor network configured to obtain one or more output signal traces transmitted from a plurality of remotely located sensors (Swanson, figure 1-2; page 2, paragraph 15; page 6, paragraph 37; i.e., [0015] As described in greater detail below, … two or more of which generate or signaling data in a unique format; Thus, one or more of the sensors 24 can be an analog-type sensor (e.g., signaling data indicative of a sensed parameter in analog form) such as temperature sensors…; the communication device is adapted to transmit information generated by the aggregator module to a location remote of the housing; [0037] For example, with some configurations, the data server 30 is maintained at a facility remote of the device 22/data acquisition unit 26, and can be periodically linked to the user interface); and 

sampling, at a configurable signal sampling interval, a plurality of signal sample values via the one or more output signal traces from the plurality of remotely located sensors (Swanson, figure 3; page 4, paragraph 25; page 6, paragraph 37; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0037] For example, with some configurations, the data server 30 is maintained at a facility remote of the device 22/data acquisition unit 26, and can be periodically linked to the user interface); 
collecting the plurality of parameters in a first timeslot array and in a second timeslot array (Swanson, figure 1-2; page 4, paragraph 25 & 27; page 5, paragraph 31; i.e., [0031] Following operation of the filter function 60, the aggregator module 54 can operate to store the summarized or grouped data (or raw data for sensor(s) signaling one data point over the course of the designated time interval in the memory 44);
from among the plurality of parameters collected in the first timeslot array and in the second timeslot array, wherein the performed to assign the specific parameters to a transmission array (Swanson, figure 1-2; page 4, paragraph 25 & 27; page 5, paragraph 31; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0027] Other representative date points can alternatively or additionally be generated and stored (e.g., data points outside of a threshold limit, mean value, etc.). With this approach, then, where the analog sensor 24a, 24b is signaling captured information at exceedingly high rates ( e.g., 5 kHz), only small number of representative data points are possibly available for storage in the memory 44 for each time interval (e.g., once per second, the aggregator module 54 reviews the signaled information from the first analog sensor 24a, determines a maximum value, minimum value, and average value over that second, and makes the values available for storage in the memory 44; [0031] Following operation of the filter function 60, the aggregator module 54 can operate to store the summarized or grouped data (or raw data for sensor(s) signaling one data point over the course of the designated time interval in the memory 44); 
storing, in the transmission array, the portion of the parameters extracted from the first timeslot array and from the second timeslot array (Swanson, page 4, paragraph 27; i.e., [0027] Other representative date points can alternatively or additionally be generated and stored (e.g., data points outside of a threshold limit, mean value, etc.). With this approach, then, where the analog sensor 24a, 24b is signaling captured information at exceedingly high rates ( e.g., 5 kHz), only small number of representative data points are possibly available for storage in the memory 44 for each time interval (e.g., once per second, the aggregator module 54 reviews the signaled information from the first analog sensor 24a, determines a maximum value, minimum value, and average value over that second, and makes the values available for storage in the memory 44); and 
transmitting, to an external communications network, the portion of the parameters stored in the transmission array, at a transmission interval, wherein the transmission interval is independent of whether any timeslot durations of the first timeslot array and the second timeslot array have expired, and wherein the transmitting operation is performed independently of the storing operation of the portion of the parameters (Swanson, page 2, paragraph 17; page 5, paragraph 36; page 6, paragraph 38; i.e., [0017] the processor 42 is electronically coupled to the communication device 58, prompting operation of the communication device 58 to transmit data to an external server 30 (FIG. 1); [0036] Returning to FIGS. 1 and 2, the communication device 58 can assume a wide variety of forms, appropriate for establishing a communicative link with the user interface 28. [0038] the data acquisition unit 26 can be adapted or programmed to automatically transmit, or attempt to transmit, stored information at predetermined time intervals).
But Swanson failed to teach the claim limitation wherein computing, based at least in part on the plurality of signal sample values, a plurality of parameters; extracting, from among parameters, portion of the parameters for transmission, wherein the extracting is performed independently of the sampling by automatically selecting or calculating specific parameters based on the plurality of parameters collected.
extracting, from among parameters, portion of the parameters for transmission (Song, page 9, paragraph 164; page 25, paragraph 330; page 64, paragraph 757; i.e., [0164] the transmitter 200 extracts the transmission parameter and outputs the extracted transmission parameter to the corresponding block and also transmits the extracted parameter to the receiving system if required. [0330] More specifically, the integer N represents the sampling rate of the received signal. For example, when the input signal is oversampled to 2 times (i.e., when N=2) by the analog/digital converter, this indicates that two samples are included in one symbol; [0757] A transmission location of the TGT-MH may be included in all ensembles, may be located at a front part of the TGT-MH, or may be included in a part of a stably transmitted and received broadcast signal).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson to substitute extract transmission parameter from Song for sensor information from Swanson to improve the performance, reduce the deteriorated when transmitting the information (Song, page 1, paragraph 6).
However, Sung teaches the limitation wherein computing, based at least in part on the plurality of signal sample values, a plurality of parameters (Sung, page 1, paragraph 13; i.e., [0013] According to an aspect of the present invention, there is provided a method of classifying a speech signal including: calculating from an input signal having block units classification parameters including at least one of an
energy parameter of the input signal, a cross-correlation parameter between a specific block of a present frame and the input signal, and an integrated cross-correlation parameter obtained by accumulating the cross-correlation parameter;
calculating a plurality of classification criteria from the classification parameters); performed independently of the sampling by automatically selecting or calculating specific parameters based on the plurality of parameters collected
(Sung, page 2, paragraph 31; i.e., [0031] As illustrated in FIG. 3, the input signal is an analysis signal composed of M samples, and includes a past signal composed of LP samples, a present signal composed of L samples, and a next sample composed of LL samples. The parameter calculating unit 110 converts the input signal region into the parameter region using an overlapping window function in order to calculate the plurality of parameters. In other words, one parameter may be obtained from a block composed of N samples, and a frame composed of the parameters is formed by processing each sample).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson to substitute classification parameter from Song for sensor information from Swanson to reduce the time it takes to classify the speech signal (Sung, page 1, paragraph 10).
As to claim 2, Swanson-Song-Sung teaches the system as recited in claim 1, wherein evaluating, via one or more function processors, at least the first signal sample value and the second signal sample value (Swanson, page 4, paragraph 30; i.e., [0030] For example, the aggregator module 54 can poll the sensors 24 otherwise connected to (or provided with) the data acquisition unit 26 and determine a sampling rate capability of each of the sensors 24 (or can poll user-entered sampling rate designations entered by a user for all of the provided sensors 24). The aggregator module 54 then determines which of the sensors 24 has the "slowest" sampling rate (either sampling rate capability or sampling rate as dictated by a user), and designates the sampling interval associated with this so determined interval as being the designated time interval over which the various filtering operations are performed).

Claim(s) 8 & 15 is/are directed to a device and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 8 & 15 is/are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 3, 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, U.S. Patent/Pub. No. 2007/0268128 A1 in view of Song, U.S. Patent/Pub. No. 2009/0070811 A1, and Sung, U.S. Pub. No. 2007/0038440 A1, and further in view of Rahimi, U.S. Pub. No. 2014/0313862 A1.
As to claim 3, Swanson-Song-Sung teaches the system as recited in claim 2, wherein the second signal sample value is a most recently obtained sampled value sampled via the one or more output signal traces from the plurality of remotely located sensors.
However, Rahimi teaches the limitation wherein the second signal sample value is a most recently obtained sampled value sampled via the one or more output signal Rahimi, page 6, paragraph 102-103; i.e., [0103] Beginning in opening loop block 510, signature match subroutine 500 processes each recently-sampled digital audio signal).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson-Song-Sung to substitute sampled audio signal from Rahimi for the sensor information from Swanson-Song-Sung to improve the signal within closed environment (Rahimi, page 1, paragraph 3).

Claim(s) 10 & 16 is/are directed to a device and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 3.  Therefore, claim(s) 10 & 16 is/are also rejected for similar reasons set forth in claim(s) 3.


Claim(s) 4-7, 11-14 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, U.S. Patent/Pub. No. 2007/0268128 A1 in view of Song, U.S. Patent/Pub. No. 2009/0070811 A1, and Sung, U.S. Pub. No. 2007/0038440 A1, and further in view of Nath, U.S. Pat. No. 8,185,355 B2.
As to claim 4, Swanson-Song-Sung teaches the system as recited in claim 1, the operations further comprising: 
in which are stored a first signal sample value and a second signal sample value of the plurality of signal sample values (Swanson, page 4, paragraph 27; i.e., [0027] Other representative date points can alternatively or additionally be generated and stored (e.g., data points outside of a threshold limit, mean value, etc.). With this approach, then, where the analog sensor 24a, 24b is signaling captured information at exceedingly high rates ( e.g., 5 kHz), only small number of representative data points are possibly available for storage in the memory 44 for each time interval (e.g., once per second, the aggregator module 54 reviews the signaled information from the first analog sensor 24a, determines a maximum value, minimum value, and average value over that second, and makes the values available for storage in the memory 44); and 
in response to the determining that the evaluating a result of a function processed with respect to the first signal sample value and the second signal sample value (Swanson, figure 3; page 4, paragraph 25; page 6, paragraph 37; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0037] For example, with some configurations, the data server 30 is maintained at a facility remote of the device 22/data acquisition unit 26, and can be periodically linked to the user interface).
But Swanson-Song-Sung failed to teach the claim limitation wherein determining that a timeslot duration has expired for at least one of the first timeslot array or the second timeslot array; determining that the timeslot duration has expired, evaluating a duration that has expired.
However, Nath teaches the limitation wherein determining that a timeslot duration has expired for at least one of the first timeslot array or the second timeslot array (Nath, col 6, lines 29-35; i.e., Thus, the user can obtain the latest sensor readings from all the locations. In another example, the user may specify that sensor data greater than a particular expiry time may not be acceptable); determining that the timeslot duration has expired, evaluating a result of a function processed with respect to the at least one of the first timeslot array or the second timeslot array, for the timeslot duration that has expired (Nath, col 9, lines 2-11; i.e., data obtained from associated sensors and the internal nodes include caches for storing internal sensor data having different expiry time periods. The expiry time periods of the cache slots are synchronized across the data tree 314 such that similar expiry time periods are assigned to identical cache slots of the internal nodes in various layers. The expiry time periods are assigned based on the expiry time of sensor readings stored in the cache slots).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson-Song-Sung to substitute sensor readings from Nath for sensor data from Swanson-Song-Sung to improve the way sensor data is collected and presented to users (Nath, col 1, lines 28-30).
As to claim 5, Swanson-Song-Sung-Nath teaches the system as recited in claim 4, wherein the available portion of the parameters stored in the transmission array comprises the result of the function, wherein the result is different from the first signal sample value and is different from the second signal sample value (Swanson-[0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0030] The designated time interval over which the filter function 60 operates can be determined in a number of different ways. In some embodiments, the designated time interval is a user-determined value that is implemented as a default value programmed to the aggregator module 54, or as a user-entered command delivered to the processor 42 an ultimately acted upon by the aggregator module 54).
As to claim 6, Swanson-Song-Sung teaches the system as recited in claim 1, the operations further comprising: 
determining that at least one of the first timeslot array or the second timeslot array, in which are stored a first signal sample value and a second signal sample value of the plurality of signal sample values (Swanson, page 4, paragraph 27; i.e., [0027] Other representative date points can alternatively or additionally be generated and stored (e.g., data points outside of a threshold limit, mean value, etc.). With this approach, then, where the analog sensor 24a, 24b is signaling captured information at exceedingly high rates ( e.g., 5 kHz), only small number of representative data points are possibly available for storage in the memory 44 for each time interval (e.g., once per second, the aggregator module 54 reviews the signaled information from the first analog sensor 24a, determines a maximum value, minimum value, and average value over that second, and makes the values available for storage in the memory 44); and 
determining, as a result of at least one function, that the second signal sample value is a representative value corresponding to the at least one of the first timeslot array or the second timeslot array (Swanson, figure 3; page 4, paragraph 25; page 6, paragraph 37; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0037] For example, with some configurations, the data server 30 is maintained at a facility remote of the device 22/data acquisition unit 26, and can be periodically linked to the user interface).
But Swan-Song failed to teach the claim limitation wherein determining that a timeslot duration has expired; in response to the determining that the timeslot duration has expired, determining, as a result of at least one function, that the second signal sample value is a representative value corresponding to the at least one of the first timeslot array or the second timeslot array, for the timeslot duration that has expired.
However, Nath teaches the limitation wherein determining that a timeslot duration has expired (Nath, col 6, lines 29-35; i.e., Thus, the user can obtain the latest sensor readings from all the locations. In another example, the user may specify that sensor data greater than a particular expiry time may not be acceptable. Once the user submits the query, the server 102 collects the appropriate data and returns it to the UI 116 for depiction in a results pane 202); in response to the determining that the timeslot duration has expired, determining the timeslot duration that has expired (Nath, col 9, lines 2-11; i.e., data obtained from associated sensors and the internal nodes include caches for storing internal sensor data having different expiry time periods. Each cache of an internal node has multiple cache slots of fixed time periods. The number of cache slots in a cache may be varied according to requirements of applications. The expiry time periods of the cache slots are synchronized across the data tree 314 such that similar expiry time periods are assigned to identical cache slots of the internal nodes in various layers. The expiry time periods are assigned based on the expiry time of sensor readings stored in the cache slots).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson-Song-Sung to substitute sensor readings from Nath for sensor data from Swanson-Song-Sung to improve the way sensor data is collected and presented to users (Nath, col 1, lines 28-30).
As to claim 7, Swanson-Song-Sung-Nath teaches the system as recited in claim 6.  But Swanson-Nath failed to teach the claim limitation wherein the portion of the parameters stored in the transmission array comprises the second signal sample value, excluding the first signal sample value.
However, Song teaches the limitation wherein the available portion of the parameters stored in the transmission array comprises the second signal sample value, excluding the first signal sample value (Song, page 9, paragraph 171; i.e., [0171] If a transmission parameter is included in the null data packet, then the transmission parameter is first extracted and outputted to the corresponding block).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Swanson to substitute extract transmission parameter from Song for sensor information from Swanson to improve the performance, reduce the deteriorated when transmitting the information (Song, page 1, paragraph 6).

Claim(s) 11-14 & 17-20 is/are directed to a method/computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 4-7.  Therefore, claim(s) 11-14 & 17-20 is/are also rejected for similar reasons set forth in claim(s) 4-7.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Response to Arguments
Applicant’s argument(s) filed 11/22/21 have been fully considered but they are not persuasive.  Applicant argues in substance that:  A) with respect to claims 1, 8 & 15; Swanson-Song does not teach the claimed limitation of “extracting, from among parameters, portion of the parameters for transmission, wherein the extracting is performed independently of the sampling by automatically selecting or calculating specific parameters based on the plurality of parameters collected, to assign the specific 

	In response to A); In response to applicant's argument that the reference(s) failed to show certain feature(s) of applicant's invention, it is noted that the feature(s) upon which applicant relies (i.e., extraction is independent of the sampling) are not recited in the rejected claim(s).  Although the claim(s) 1, 8 & 15 are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Swanson does teach the claimed limitation “from among the plurality of parameters collected in the first timeslot array and in the second timeslot array, wherein the performed to assign the specific parameters to a transmission array” (Swanson, figure 1-2; page 4, paragraph 25 & 27; page 5, paragraph 31; i.e., [0025] In this way, all data from sensor(s) 24 being sampled and/or generating sensor information at highly elevated rates or speeds need not be stored in the memory 44; instead, a summary or grouping of sensor information is generated and stored over a designated time interval that is commensurate with the sampling rate capabilities of all the sensors 24. Further, a timestamp or counter can be associated with the set of sensor data (or data summary or grouping) at each interval; [0027] Other representative date points can alternatively or additionally be generated and stored (e.g., data points outside of a threshold limit, mean value, etc.). With this approach, then, where the analog sensor 24a, 24b is signaling captured information at exceedingly high rates ( e.g., 5 kHz), only small number of representative data points are possibly available for storage in the memory 44 for each time interval (e.g., once per second, the aggregator module 54 reviews the signaled information from the first analog sensor 24a, determines a maximum value, minimum value, and average value over that second, and makes the values available for storage in the memory 44; [0031] Following operation of the filter function 60, the aggregator module 54 can operate to store the summarized or grouped data (or raw data for sensor(s) signaling one data point over the course of the designated time interval in the memory 44).  
Moreover, Song discloses the method of “extracting, from among parameters, portion of the parameters for transmission, wherein the extracting is performed to assign the specific parameters to a transmission array” (Song, page 9, paragraph 164; page 25, paragraph 330; page 64, paragraph 757; i.e., [0164] the transmitter 200 extracts the transmission parameter and outputs the extracted transmission parameter to the corresponding block and also transmits the extracted parameter to the receiving system if required. [0330] More specifically, the integer N represents the sampling rate of the received signal. For example, when the input signal is oversampled to 2 times (i.e., when N=2) by the analog/digital converter, this indicates that two samples are included in one symbol; [0757] A transmission location of the TGT-MH may be included in all ensembles, may be located at a front part of the TGT-MH, or may be included in a part of a stably transmitted and received broadcast signal).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Listing of Relevant Arts
Lee, U.S. Patent/Pub. No. US 20090198489 A1 discloses a plurality of estimated parameters of the sampling signals.
Nossek, U.S. Patent/Pub. No. US 20170078134 A1 discloses estimated one or more parameters.
Stainer, U.S. Patent/Pub. No. US 20120133287 A1 discloses sampling the predetermined parameter.
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449